DETAILED ACTION
This action is responsive to the Applicant’s response filed 11/04/20.
As indicated in Applicant’s response, claims 3-5, 7-8, 10-15, 20 have been amended, claims 6, 19 cancelled and claims 21-22 added.  Claims 1-5, 7-18, 20-22 are pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16, 18, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Tsirkin, USPubN: 2018/0239707 (herein Tsirkin) in view of McClure, USPubN: 2018/0146020 (herein McClure), Caragea, USPubN: 2017/0289109 (herein Caragea), Bhandari et al, USPubN: 2019/0087215 (herein Bhandari) and McKenzie et al, USPubN: 2013/0155083 (herein McKenzie) and Okano et al, USPubN: 2019/0012110 (herein Okano)
	As per claim 15, Tsirkin discloses a non-transitory computer readable medium embodying a set of executable instructions at a source computing device (source host 101-1 – Fig. 1; para 0022), the set of executable instructions to manipulate a processor of the source computing device (source host machine – para 0044-45; Fig. 3) to:
identify, in response to a migration request, a function (data store … store a page cache – para 0044; store rquests at the source host, outstanding requests from the virtualized component – para 0042) being executed by a virtual machine (VM virtualized component 130 – para 0024; virtualized component may include VM or container– para 0012; containers – para 0014, virtualized 
interrupt, before completion (stopping execution of a virtualized component – para 0012; e.g. stops execution of the virtualized component – para 0030) a command ( store request 321 – para 0045) being executed by the identified function (see above);
cause a destination computing device (destination host 101-2 – Fig. 1) to receive the set of information ( e.g. list 323 of outstanding store, transmit the list to the destination host  – para 0045; store requests and their corresponding data … sent to the destination host – para 0030-0031; data structure 206 – para 0033; state of the virtualized component is saved (checkpointed) – para 0028) associated with the function (outstanding store requests – para 0041-0042) from the source computing device (host machines 101-1 – para 0030); 
the source computing device further configured to cause the destination computing device (destination host 101-2, virtualized component 130-2 – Fig. 1; para 0038) to:
restore the identified function (outstanding store requests ,resubmitting the store requests … at the destination host – para 0039) at the destination computing device based at least in part on the set of information (list 321, para 0045; data structure 206 – para 0033); and 
execute the command, wherein the command resumes (virtualized component 130-1 is resumed as virtualized component 130-2 – para 0039; proceed with any remaining tasks …in order to resume the virtualized componebnt 130-2 on the destination host – para 0043) execution at the command stop point (resume execution 550 – Fig. 5 - Note1: execution of tasks from list of outstanding store at the destination host reads on resuming at the destination host execution of a command originated from a source virtual component from its stopping point).
A) Tsirkin does not explicitly disclose function executed by a virtual machine in terms of
virtual function executed by a virtual machine being one of a plurality of VMs associated with a graphics processing unit
Virtualized component or virtual machine instances are hosted on computer system in support of functionality of a variety such as storage applications, network servicing or intensive computational transactions; and virtual machines generated for graphics application is shown in McClure where migration of virtual machines are associated with video decoder operation using GPU (para 0002; GPU - claim 13, pg. 9; para 0090)
Transfer of memory data (or image file or dirty pages of the migration source – para 0068) from a source hypervisor to a destination hypervisor for a virtual machine operation to be resumed per a live migration is shown in Okano (para 0026-0027), the virtual machine being subjected to migration (para 0033; Fig .1-3) being interrupted in the course of a process detected as a virtual function(write access) to page of memory (para 0028-0029; para 0059); hence resuming a write access (by a VM) being interrupted at a source hypervisor per effect of a live migration whereby memory update operation by a virtual machine can be resumed at a destination host is recognized.
Similar to a virtual function being interrupted at a source as per Okano, Bhandari  discloses virtual machines subjected to migration can be utilized on circuitry operative with graphics unit and graphics library (para 0065, 0068) where virtual machines are suspended from a timer functionality at the source host and resumed at the destination host (Fig. 5A, 5B)
Caragea also discloses virtual machines operating on client graphics applications (para 0033) as one or more guest VMs (para 0033) are subjected to context changes (para 0046, 0064-0065; suspend 532, relaunch 540 – Fig. 6) where events occurred during execution by the guest VM include an interrupt detected upon an attempt to execute a function, such as memory access by read or write, (para 0039) where memory pages, addresses of components executing within the guest VM are identified (Fig. 3-4) by a introspection engine.
Similarly, McKenzie discloses a multi-VM environment where state of virtual machines (Fig. 3A) when disconnected from a graphics hardware is maintained ((para 0004, 0122) as stored state information, per a first VM removed from accessing a GPU which is configured to process system/function calls of the virtual machine (para 0124), where control (Fig. 3B) of the image rendering, using a emulation program (para 0008), redirects stored state from the removed VM to a second VM (para 0123)  to resume emulation effect of the program (para 0007, 0010)
Hence, transfer of execution state per a interrupted first VM as stored information or state of the original, initial attempt by the VM to complete function so that the stored state is redirected to a second VM configured to resume the interrupted function (or virtual task) at a destination environment is recognized. 
Therefore, based on the scope of use and various application type in which virtual machines can be employed, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement instantiation of virtualized components per Tsirkin’s approach so that initiation of virtualized tasks, transfer of execution state according to resources and runtime demand would support applications contexts such as image rendering, video decoding using graphics units, GPU hardware as shown in McClure, Bhandari, Caragea and McKenzie with use of virtualized components such as virtual machines to perform rending tasks or virtual functions affecting an image (read, write, access as per Okano) underlying these graphics applications, circuitry or environment; because
Image rendering applications and graphics execution circuitry entail high demand of executing entities to be invoked for large scale rendering, decoding tasks, or multitude of computation-intensive situations and in using virtualized components as set forth above according to a flexible embodiment where they can be instantiated to accommodate the computational demand or decoding tasks and providing graphics execution with flexibility to add virtual machines instances dynamic with the need for computational resources thereby enlisting additional virtual entities by way of transfer or VM migration, likelihood of completing graphics initiated function (e.g. resumption by destination context hosting additional VM for that effect) would not only improve tasks computation throughput, preclude performance degradation by said graphics rendering runtime, but would generate a correct amount of software on a per-need basis thus relieving the overall host application or supporting hardware thereof from having to be pre-allocated with a fix but limited amount of non-virtualized or precompiled computational code provision.
B) Nor does Tsirkin explicitly disclose interruping a command (per an identified virtual funtion) before completion as
preempt an identified virtual function, in response to receiving the migration request; 
interrupt, before completion, a command being executed by the identified virtual function; and detect a command stop point associated with the interrupted command.
Interrupting a virtual machine per a host context transfer or a live migration embodiment by a management software that pre-empt the initial runtime context of a VM attempting to carry out a task or a virtual function thereof is shown in McClure, Bhandari, Coragea and McKenzie.
That is, McClure discloses virtual function or task code preempted by a migration transfer manager where the virtual function being suspended (para 0018-0019) includes a video decode function associated with accelerator API (para 0078-0079; decode state, suspend, resume – para 0090); whereas Bhandari discloses restoring timer of a VM (see Abstract; para 0061) with a timer functionality (para 0033) executed by a VM at the source host (Fig.5A, 5B, 5C) that is prempted (suspended state of the VM- para 0061) for transfer by a migration manager to resume its execution at a destination host.
Coragea also discloses interrupting a VM runtime by a introspection engine that collects memory state resulting from the interrupted guest VM (para 0037, 0039), the state as part of resources attempted by the VM being monitored and identified by said engine and include memory pages associated with writes instances by the guest VM (para 0065; Fig. 6) which is being suspended (para 0066); e.g. for use by migration scenarios (para 0064); whereas McKenzie discloses virtual machine supporting functionality of a emulation program having system calls, drawing commands, library calls originating from a guest OS (para 0107) via graphics hardware access (para 0111) for carrying out graphics execution for rendering graphical data using instances of VMs (para 0109), where interrupts by a remapping/control entity pre-empting the original VM from accessing a hardware (para 0111) may be routed to more appropriate virtual machines (para 0119).
Hence source VM executing a function being interrupted by pre-empting effect of a control manager or migration/transfer software, so that the memory state or stop-point of the suspended virtual function is being restored (via use of migration or resumption by other VM) at a destination context is recognized.
Thus, based on receipt of a migration request (para 0027-0030) and checkpointing by a migration manager at a host device in Tsirkin, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement interruption of a VM in the attempt for executing a function per Tsirkin’s initiating a migration so that this migration thus triggered includes act to preempt an identified virtual function (see rationale A from above) by a control/migration code – as set forth per McClure, Bhandari, Coragea and McKenzie from above; in response to receiving the migration request; and act to interrupt, before completion, a command being executed by the identified virtual function; per effect of detecting a command stop point associated with the interrupted command – per the preempt effect in McClure, Bhandari, Coragea and McKenzie manager code effecting the pre-empting of the VM associated with attempt to execute its virtual function; because
Triggering a forced interruption by effect of pre-empting of an instance runtime attempt as set forth above so to intentionally stop a VM code from completing a virtual function and accordingly capture the interrupted instances’s execution state necessitate identification of stop point with the context of a command that has been invoked right before the interrupt event and using this stop point to correlate it with state of parametesr involved as well as memory locations would enable a code transfer process to properly build execution state at the very left-off point, the storing thereof enabling this pre-empted execution context to be restored per a virtual machine migration or execution remapping at a different host context, with the desired effect where the initial virtual function resumes at another host context from the very left-off “stop point” and memory portion stored therewith, achieving thereby a proper resumption using the very parameterization defined with the initial function call.
C) Nor does Tsirkin explicitly disclose restoring the identified function by a destination computing device, as: 
the destination computing device caused to restore the identified virtual function by resuming execution of the command from the command stop point.
But the above falls under the ambit of identifying a stop-point associated with a migration request and the pre-empting triggered therewith by a migration manager code for a virtual function identified with the very virtual machine or component to be interrupted for a resuming purpose in Tsirkin’s use of a second host environment.
Therefore migrated code context and state stored at a source host device, using a migration manager to direct this (source context) stored state to a destination computing device for the latter to restore the virtual function (interrupted at the source host and identified with the stop-point) so to resume execution from the command stop point as per rationale B from above would have been obvious for the same reasons set forth therewith.
As per claim 16, Tsirkin does not explicitly disclose (medium of claim 15), wherein the command stop point corresponds to a point in the execution at the occurrence of the migration request.
But this identification of stop point per a pre-empting effect triggered responsive to receiving a migration request and interrrupting a virtual function as set forth in rationale B of claim 1; the identification of stop point so that it corresponds to a point in the execution at the occurrence of the migration request, would have been obvious for the same reasons set forth with said rationale.
As per claim 18, Tsirkin discloses (medium of claim 15), wherein the set of information corresponds to data (list 321, para 0045; store requests and their corresponding data … sent to the destination host – para 0030-0031; data structure 206 – para 0033; state of the virtualized component is saved (checkpointed) – para 0028– see Note1) required for resuming the preempted command associated with the virtual function (refer to rationale in claim 1) at the destination computing device.
As per claim 20, Tsirkin discloses (medium of claim 15), wherein the source computing device is configured to cause the destination computing device to perform an initialization of the virtual function (resumed as virtualized component – para 0039; resume the virtualized component 130-2 – para 0043) at the destination computing device, wherein an initial state of the virtual function on the destination computing device is the same as an initial state of the virtual function on the source computing device (Note2: interruption – stops execution, para 0030; stopping execution, para 0012 - and save function state or checkpointing of virtualized component data – para 0028, para 0030 -  for a migration at a source host for transfer reads on initial state of a suspended code being same as state of the resumed execution thereof at a destination host). 
Claims 17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Tsirkin, USPubN: 2018/0239707 (herein Tsirkin) in view of McClure, USPubN: 2018/0146020 (herein McClure), Caragea, USPubN: 2017/0289109 (herein Caragea), Bhandari et al, USPubN: 2019/0087215 (herein Bhandari), McKenzie et al, USPubN: 2013/0155083 (herein McKenzie) and and Okano et al, USPubN: 2019/0012110 (herein Okano); further in view of Guthrie et al, USPubN: 2018/0052607 (herein Guthrie) and Yamauchi et al, USPubN: 2013/0097441 (herein Yamauchi) 
As per claim 17, Tsirkin discloses (medium of claim 15), wherein transferring further includes:
transferring data associated with a command buffer data (request list generator … location identified by each of the page entries of the list … request generator 202 … data may be stored in outstanding store request data structure … a buffer, list and the data may be transmitted … to the destination host machine – para 0036) associated with data associated with system memory; hence effect of transferring one list entry at a time discloses or suggest a iterative copy operation to empty content of a buffer into a destination store.
Tsirkin does not explicitly disclose iteratively transferring with a command buffer data associated with internal SRAM, set of register data.
Data from register and SRAM for use at a destination environment associated with a migration request is shown in McClure, Guthrie and Okano.
McClure includes saved information responsive to a migration request destined to be buffered and transported from a source environment to a destination environment, as information structured as indexed (sequence parameter, order count, field flags - para 0045, 0049; index ... buffer list - para 0048; picture order counters - para 0001 ) and this discrete value or numerical ordering such as index, field flag, order count, order counters, motion vector indexing (see encoder 804, Fig. 8; reference frames ... reconstructed, para 0080; picture indices, para 0057)  entails that the data are to be ordered and sequentially structured in a system store such as registers, which is a known architectural mode of runtime support.
For instance, Guthrie discloses migration under a RISC/MIP architecture (e.g. Fig. 7) and saved register area (Fig. 18; para 0072-0073) for preparing data destined to a process of migrating (Fig. 15A) memory information from source to destination, the information including register files being buffered (para 0056) using architected registers (registers 204, 205, 207 - Fig. 2) as well as other specialized registers often used for processing memory accesses or read/write operations.
Yamauchi also evidence use of registers for storing information associated with a OS/CPU support (para 0044) for responding to a migration request (para 0062-0066; event is registered, storage as the register or RAM - para 0072; register information - para 0077), where the information thus stored per the request is destined to reproduce an image or decode an MPEG process (para 0047; Fig. 2), the information stored also in cache and memory.
Okano also discloses transfer by a source hypervisor memory page data (e.g. all data … among memories of the … source physical machine – para 0026) to a destination hypervisor for the latter to complete the migration of virtual machine, the data including that of CPU memory and that from CPU register (para 0040-0041), where the memory data and register data is restored at the destination (para 0042)
Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement buffering responsive to a migration request at the source host in Tsirkin so that data from runtime memory (fast RAM), and indexed data from registers such as in McClure, Yamauchi and Okana to support transferring per a buffering command as in Tsirkin, including iterative effect of sending all buffered data included in fast memory and registers – as per McClure, Yamauchi and Okana – to a corresponding store on the destination host system; because
Use of a loop to empty all stored or buffered content recorded from call invocation by a virtual machine in an attempt to perform a virtual function would enable a source manager to transfer the totality of various memory store constituting stored state and memory constituents of the virtual code per its runtime fast memory and register, the totality of the memory state at the very interrupt point effected by the source manager providing a complete state of the suspended code based on which a destination code or VM can be instantiated to reproduce (from where it was left off) the suspended function or task per requirement of a live migration, e.g. the resuming effect achieving its purpose without fault as result of the iterative transfer
Claims 4, 8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over McClure, 
USPubN: 2018/0146020 (herein McClure) in view of Tsirkin, USPubN: 2018/0239707 (herein Tsirkin)
As per claim 4, McClure does not explicitly disclose (method of claim 3), wherein the source computing device is configured to cause the destination computing device to resume the execution of the command at the command stop point.
Similar to McClure’s migration scenario between two host devices for transferring data form a source VM to a destination VM on respective host machines (McClure: para 0032; Fig. 2), Tsirkin discloses source host causing checkpointed data (state of the virtualized component is saved (checkpointed) – para 0028) associated with suspended function (e.g. stops execution of the virtualized component – para 0030) of source virtual components to be sent (store requests and their corresponding data … sent to the destination host – para 0030-0031; list 323 of outstanding store, transmit the list to the destination host  – para 0045; data structure 206 – para 0033) to a destination host, for one or more source-side stopped or outstanding functions (store requests, list of store requests – para 0030), as directed and collected from the source host, to be restored by the destination host (virtualized component 130-1 is resumed as virtualized component 130-2 – para 0039; proceed with any remaining tasks …in order to resume the virtualized componebnt 130-2 on the destination host – para 0043) 
Therefore, based on the stop point caused by a source migration manager in McClure (para 0019) to cause a source VM function (decoding – para 0018) to become uncompleted, suspended responsive to a live migration request (para 0006), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to configure the dual hosting devices (source host, destination host) and live migration of VM in McClure so that the source computing device is configured – as in Tsirkin - to cause the destination computing device to resume the execution of the command at the command stop point; because
live migration originating from suspension of source host function entails real-time state of suspended or interrupted code and corresponding data associated with runtime state of the function at the host device to be collected, so that for a proper restore to be achieved at a destination host, real-time collecting of a stopped function or saving effect thereof performed by the very source host device would be a indispensable step integral to the flow of control started by this source host environment, including the required transmission of this data by the source host to fulfill the purpose of a live migration and action expected at the destination environment upon reception of the function transmitted state; see Note2 from above; i.e.  a suspended code/function being seamlessly restored as directed by the migration, in terms of execution reproduced as though it has not changed or was never interrupted.
As per claim 8, McClure does not explicitly disclose (method of claim 1), wherein the source computing device is configured to cause the destination computing device to restore one of the plurality of virtual machines based at least in part on the first state associated with the preempted virtual function transferred from the source computing device to the destination computing device.
McClure discloses interruption of a decode function where state of the decoding instance is being collected and prepared for transmission per a live migration scenario using a destination host to resume interrupted code initiated at a source host (para 0032; Fig. 2)
Tsirkin discloses active role of a source host to direct data transmission and restoring action at the destination, per rationale of claim 4; and It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a dual host device migration scenario in McClure so that the source computing device is configured to cause the destination computing device to restore one of the plurality of virtual machines based at least in part on the first state associated with the preempted virtual function transferred from the source computing device to the destination computing device, for reasons set forth with the obviousness rationale of claim 4. 
Claims 7 is/are rejected under § 35 U.S.C. 103 as being unpatentable over McClure, 
USPubN: 2018/0146020 (herein McClure) in view of Guthrie et al, USPubN: 2018/0052607 (herein Guthrie) and Yamauchi et al, USPubN: 2013/0097441 (herein Yamauchi) 
As per claim 7, McClure discloses (medium of claim 1), wherein transferring from source device #1 (source computing device) to destination device #2 or destination computing devce (Fig. 2) as transferring data (motion vectors per-frame 512, save decoded picture per-frame copy 514 - Fig. 5 – Note5: save decoded data from frame per frame as they are complete with motio vectors - para 0017 - along with metadata, decode state with per-frame context and deltas - para 0025 - into a buffer reads on iteratively copy frame data therein per a deferred buffering mode) associated with a command buffer (Fig .5; see Note3), data associated with internal SRAM (para 0058), and data associated with system memory (memory 118 - para 0025; system memory - para 0045, 0048). 
McClure does not explicitly disclose transferring data associated with a set of register data.
Guthrie discloses migration under a RISC/MIP architecture (e.g. Fig. 7) and saved register area (Fig. 18; para 0072-0073) for preparing data destined to a process of migrating (Fig. 15A) memory information from source to destination, the information including register files being buffered (para 0056) using architected registers (registers 204, 205, 207 - Fig. 2) as well as other specialized registers often used for processing memory accesses or read/write operations.
Yamauchi also evidence use of registers for storing information associated with a OS/CPU support (para 0044) for responding to a migration request (para 0062-0066; event is registered, storage as the register or RAM - para 0072; register information - para 0077), the information stored destined to reproduce an image or decode an MPEG process (para 0047; Fig. 2), the information stored also in cache and memory.
Therefore, based on vector data or frame ordering to be structured and sequentially fetched for image or frame reconstruction per McClure approach, it would have been obvious at the time the invention was made for one skill in the art to implement the source environment in McClure’s migration so that source environment such as architecture registers are used to store index type information or order sequencing associated with memory operations or I/O transactions between application processes (e.g. per effect for encoding/decoding and altering image per McClure’s use of decoder) and the CPU, the latter as source support for the intended migration, so that registered data - as illustrated in Guthrie and Yamauchi migration approach - can be fetched to support preparation at the source CPU responsive to a migration request; because
storing sequence of information needed for transferring image-related information geared for decoding or reproduction at a destination via vector referencing, index type or ordering type information registered data as set forth above using architectural registers would preserve the ordering sequence, the vector indexing in a registered form that once transferred and retrieved at a destination context would enable proper re-alignemnt of frame, motion vectors intended for frame-per-frame image decoding, reproducing (e.g. a decoder resumption process) to be made compliant with the very image processing operations or sequence initially performed at the source CPU prior to a migration triggered suspension.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-14, 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClure, USPubN: 2018/0146020 (herein McClure).
As per claim 1, McClure discloses a method comprising:
executing a plurality of virtual machines (source VCI - claim 1, pg. 8; source VM, destination VM - para 0003) at a source computing device (Fig. 1; host # 1, host # 2 – Fig. ), each of the plurality of virtual machines (para 0014, 0062, 0066) being associated with at least one virtual function (decode operation -para 0019; operations may be pending - para 0043; decoding of the video ... of a virtual processor instruction - para 0038; para 0053; para 0063);
in response to receiving a migration request (live migration – para 0032; para 0019; para 0043; request 404 - Fig. 4; request for migration – para 0003), saving (Fig. 4; para 0028, 0041; Fig. 5) for transfer (para 0026; Fig. 2) to a destination computing device (destination VM 110, host device # 2 – para 0032), by the source computing device (live migration, VM 104, host device # 1 – para 0032), a first state ( e.g. state of stored video frames or microblocks .. picture buffer - para 0030; implicit state, motion vectors, field flags ... state saved in the picture buffer - para 0031; saved state - para 0018; decode states ... are stored ... picture buffer - para 0003) associated with a preempted virtual function (decode operation - para 0019; decoding of the video ... of a virtual processor instruction - para 0038), wherein the first state is a subset of a plurality of states (Fig. 5; frames stored in buffer  … partially reconstructed – para 0030; uploaded from the picture buffer was partially reconstructed, para 0053 – Note3: buffer of partially construsted frames – para 0055, implied state of a partially reconstructed frame, para 0090 - among many frames - picture buffers, para 0048; buffers - para 0050 – due to a migration request and used for reconstructing at destination - reconstruct, para 0031; resume decoding, para 0034 - reads on first state saved in buffer as one subset of what would be totally reconstructed)  associated with the plurality of virtual machines (see above).
As per claims 2-3, McClure discloses method of claim 1, further comprising detecting, by the source computing device, a command stop point (refer to claim 15) in response to the migration request (see above)
wherein the command stop point corresponds to a point (e.g. interrupt - para 0019 – Note4: interrupt or suspend before completion - see: suspends execution of decode, para 0003, 0039 - reads on suspension point at which a decode function is being dynamically preempted, stopped before it can be completed) associated with an interruption (created by interruption a decode operation - para 0019; suspending decoding -para 0042) of the command.
As per claim 5, McClure discloses method of claim 1, further comprising identifying, the at least one virtual functions (decode operation - para 0019) being executed by the one of the plurality of virtual machines (source VCI, destination VCI - claim 1, pg. 8; source VM, destination VM - para 0003) at an occurrence of the migration request (refer to claim 1; suspending decoding - para 0042)..
As per claim 9, McClure discloses a system comprising: a network of computing devices (Fig. 10; para 0032), the computing devices including:
a source computing device to host a plurality of virtual machines (para 0014, 0062, 0066), wherein the source computing device comprises a physical device (Fig. 2, 10) including a set of resources allocated to the plurality of virtual machines, wherein a virtual function (Fig .2; decode operation - para 0019; of a virtual processor instruction - para 0038) associated with the physical device is configured for each of the plurality of virtual machines (see above; source VCI, destination VCI - claim 1, pg. 8; source VM, destination VM - para 0003; para 0014, 0062, 0066), and
further wherein the source computing device is configured to:
extract a set of information corresponding to a state (refer to claim 1, 15) of the virtual function, wherein the state is a subset of states (field flags ... state saved in the picture buffer - para 0031; saved state - para 0018; decode states ... are stored ... picture buffer - para 0003) associated with the plurality of virtual machines; and
transfer the set of information (para 0032; Fig. 2; transferred - para 0028; 0041; state information transmitted -para 0031) to a destination computing device (to the destination … on another host device – para 0037), the destination computing device being configured to:
restore the one of the plurality of virtual machines associated with the virtual function based on the set of information (refer to claim 1; see save state from above).
As per claim 10, McClure discloses system of claim 9, the source computing device being further configured to identify, in response to receiving a migration request, a one of the virtual functions (refer to claim 1, 5) being executed. ( All of which having been addressed in claim 1 or 5)
As per claim 11, McClure discloses system of claim 10, the source computing device being further configured to preempt (refer to stop point in claim 2) the identified virtual function (refer to claim 10).
As per claim 12, McClure discloses system of claim 11, the source computing device being further configured to, interrupt, before completion (created by interruption a decode operation - para 0019; suspending decoding - para 0042 - see stop point in claim 2), a processing of an instruction associated with the preempted virtual function (see above).
As per claim 13, McClure discloses system of claim 12, further comprising, by the destination computing device an execution of the instruction (see resume per claim 4; resume decoding - para 0041,0051) at an instruction interruption point (refer to claim 3).
As per claim 14, McClure discloses system of claim 13, the set of information being associated with the interrupted instruction (decode operation - para 0019; suspending ... decoding of the video ... of a virtual processor instruction - para 0038) and a subsequent instruction (complete current frame and save motion vectors 510; save decoded buffer(s), per frame 514 - Fig. 5).
As per claim 21, McClure discloses method of claim 1, wherein the first state comprises first information intrinsic to reinitialization (see resuming decode – para 0035; suspend/resume technology – para 0036; Fig. 2) of the preempted virtual function (refer to claim 14; suspending decoding - para 0042) at the destination computing device.
As per claim 22, McClure does not explicitly disclose method of claim 21, further comprising:
in response to receiving the migration request,  refrain from saving for transfer to the destination computing device, by the source computing device, second information extrinsic (Note6: video stream not migrated – para 0037 – reads on refraining from saving transmission information, when the information is determined for a deferred migration mode extrinsic to a instant migration mode in which transmission is saved for immediate migration) to the reinitialization of the preempted virtual function (resuming decode – para 0035; suspend/resume technology – para 0036; Fig. 2; resumes decoding – para 0041)) at the destination computing device (para 0032; Fig. 2; destination VM on another host device – para 0037).
Response to Arguments
Applicant's arguments filed 11/04/20 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that the transmission of decoder states in McClure use of buffer cannot be subset of states as recited as being a first state among states associated with a “preempted virtual function”, per claim 1 (Applicant's Remarks pg. 6).  The rejection has interpreted subset of loaded states for migration transmission as frames buffered responsive to a migration instance wherein decode function suspended in the middle of reconstructing a image with interrupted state that the image frames achieve only partial reconstruction, such that buffering of these frames for transmission by McClure only collects frames determined as a decoding states achieving partial reconstruction – see para 0030, 0055, 0090 -  or a subset of states otherwise different from a full set of states required for full reconstruction as intended by the suspend/resume technology – para 0036 – by McClure.  Therefore, the argument that sending complete buffer content by McClure fails to discloses subset of states is largely non-persuasive.
(B )	Applicants have submitted that video decoding function being suspended and collected as buffered frames for transmission in McClure reconstruction of video cannot stand for a feature recited as subset of states of pre-empted virtual function; i.e. decode state as cited in McClure not representing first state saved responsive to migration request associated with the pre-empted virtual function, as recited in claims 1, 9, 15 (Applicant's Remarks pg. 7) 
	First, virtual machine performing decode function being suspended responsive to a migration request, entails that a virtual (decode) operation being performed by a VM is being suspended, and this decode function constitutes a virtual function undergone by its VM prior to the suspension, the language recited as “virtual function” not expressed with compelling details to enforce interpretation that would be far different from function by virtual code carried out as a decode functionaly being interrupted as in McClure.
	Second, subset or first state of pre-empted virtual function has been interpreted as state of suspended decode resulting in frames achieving but partial reconstruction, the so determined frames being collected for buffer transmission and alleging the McClure fails to teach this ‘subset’ of states is deemed largely non-persuasive as set forth above in section A.
( C )	Applicants have submitted that for claims 7, 17, Guthrie and Yamauchi fail to cure to the deficiencies by McClure, and obviousness rejection as effected based thereon is beng requested for reconsideration (Applicant's Remarks pg. 8).  The claim amendment has necessitated adjustments made to claim 7 or claim 17; whereas factual case of rebut (in terms of detailed analytics ) has not been presented with the above allegation regarding either claim 7 or claim 17 state of obviousness.  Thus, allegation on merits of these claims would be deemed largely inconclusive or MOOT.
	In all, the claims as submitted per the current Amendment stand rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

March 17, 2021